Sharswood, J.
I concur in this judgment; but I dissent from some of the grounds on which it is placed in the opinion of the court.
The Statute of Wills requires two witnesses. The rule as laid down by Gibson, C. J., in Hock v. Hock, 6 S. & R. 47, is that each of the witnesses must depose to all facts necessary to complete the chain of evidence, in order that no link in it may depend on the credibility of but one; so that if one witness only was required, the will would be fully proved by the testimony of either. Where the evidence of one or both is circumstantial, each must make proof complete in itself, so that if the Act of Assembly were out of the question, the case would be well made out by the evidence of either. Circumstantial proof cannot, therefore, be made by two or more witnesses alternating with each other, as to the different parts of the aggregate of circumstances, which are to make up the necessary sum of proof; the evidence of each not going to ¡the whole. This rule has never been «questioned, but affirmed and adhered to in many subsequent cases : Reynolds v. Reynolds, 16 S. & R. 88; Rohrer v. Stehman, 1 Watts 458; Mullen v. McKelvy, 5 Watts 399; Ginder v. Farnum, 10 Barr 100.
It is conceded on all hands that John K. McDonald was a complete and sufficient witness to the execution of the will and codicil. In order to ascertain whether the evidence of the other witnesses was *503also complete and sufficient, the testimony of McDonald must be considered as stricken out. If any part of his testimony, circumstantial or otherwise, is needed to make the remaining evidence amount to complete proof, the case will evidently depend on his credibility alone, and the requirement of the statute will thus be set at nought. The proof shall not depend upon the credibility of one witness, says in effect the statute. But if McDonald is not credible, on the assumption that his evidence is necessary to support the second witness, or what shall .amount to the second witness — there can inrno sense be said to be one full witness besides. I cannot agree therefore that if, in addition to direct proof of the very act of execution, a witness testifies to other circumstances, those circumstances can be taken into consideration in order to eke out the case as made by the remaining evidence. Permitting circumstances to supply the place of one witness has been regretted as a relaxation of the salutary rule prescribed by the act. Per Rogers, J., in Reynolds v. Reynolds, 16 S. & R. 86: but it may be defended as it has been ably done by Kennedy, J., in Mullen v. McKelvy, 5 Watts 401. “ It is doubtless necessary,” says he, “ that the whole chain of circumstances should be proved by the testimony of two witnesses at least; but then each link of the chain may be proved by two witnesses, who prove no other link of it. And in this latter case, as the number of witnesses is increased, by producing two new witnesses to establish each link, the proof is thereby rather strengthened than weakened; for it is easy to perceive that two witnesses may be more readily obtained to testify untruly from corrupt motives than twenty.” It may be said indeed that though the courts have departed from the'letter of the statute in allowing circumstances to supply the place of witnesses to the immediate act of, testamentary disposition, they have still maintained its spirit, by strictly insisting upon duplicated common-law proof.. But to relax this rule as now proposed would be a departure as well from the letter as the spirit of the statute, and to my mind tantamount to a judicial repeal of it.
Nor in my judgment is it necessary in this case in order to support the will. The testimony of Robert Thompson appears to me to be full and complete, taken in connection with the paper itself, without the assistance of any circumstances proved by McDonald. He testifies that he was present and saw the testator make his mark on the paper as his will; that McDonald and John Carson were present; that he saw John Carson sign his name to it. He believed the paper writing in question to be the same paper, and when asked the reason answered “ because the mark resembles the mark he (the testator) made, and the paper resembles the paper he signed.” Unfortunately, however, Thompson could neither read nor write, and the court below thought, because he was not able to point out any peculiarity in the mark or the paper, that he did *504not sufficiently identify it. But all identification by a witness of a person or thing is necessarily an exercise of judgment: Best on Ev. 596. It comes after all to opinion or belief. “ In the identification of persons,” said Lord Wensleydale in Fryer v. Gathecole, 13 Jurist 542, “ you compare in your mind the man you have seen with the man .you see at the trial. The same rule belongs to every species of identification.” The ability or inability of the witness to state or explain the grounds of his belief may strengthen or weaken his testimony, but does not destroy its primá. facie character. In the proof of handwriting the witness compares that before him with the exemplar in his mind — that which he has seen the party write, and then testifies to his belief that it is by the same person. It is everyday’s practice to let a paper go to the jury as primá facie proved on that belief alone; though he may be unable to point out any peculiarity in the writing, or give any other good reason for his opinion. Had the alleged will contradicted in any respect Thompson’s testimony, it would no doubt have justified its rejection. But it entirely sustained him. It purported to be executed by Thomas Carson, the testator, by a mark, and to be attested and subscribed by the two persons who as he said were present, and one of whom he saw sign the paper as a witness. On this testimony, standing by itself, if the Act of Assembly were out of the question, I would have no doubt that the paper writing propounded as the last will of Thomas Carson was sufficiently identified and proved.
So as to the codicil, to the execution of which McDonald was also a complete witness. Nancy Hutton was present, and saw a paper executed as a codicil. She testifies that “ this is the codicil that I saw Thomas Carson sign.” It is true that when asked by the court to point out any peculiarity by which she could identify it, she indicated something on the probate annexed. This circumstance, if it stood alone, would undoubtedly shake her testimony. It probably arose from the confusion common to her sex in the unusual position of a witness in court. But she added that she heard part of the will read — that part which states that John is to take the place at the appraisement — that she saw McDonald sign the will, and also Samuel A. Carson. The alleged codicil confirms her evidence in all these particulars.
It appears to me, therefore, that both the alleged will and codicil would have been sufficiently proved if the Act of Assembly were out of the question, without reference to any part of the testimony of John K. McDonald; and for this reason I concur in the judgment reversing the decree of the Register’s Court appealed from, and confirming the probate thereof by the register as the last will and testament of Thomas Carson, deceased.
Agnew, J. — I concur in this opinion.